DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 04/20/2022.  Claim 10 has been amended.  Claims 1-20 are pending in this Office Action.  Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matters of recited limitations below are not properly described in the specification.
Claims 1 recites limitation “each flag of the one or more flags indicates a location of a corresponding unique expression…in the original document”.  Reviewing entire applicant specification, there isn’t any place related to the flag indicates a location of a unique expression.  In para.[0049]-[0053] discloses hint information may be information used for identifying a unique expression in an original document, which is different to indicating/identifying a location of  a unique expression in an original document. The hinting information may be a flag or a symbol.  The flag is set of  the start tag as <HINTING> or <HINTINFO> and the end tag as </HINTING> or </HINTINFO>.  Thus, at best the flag indicates a corresponding unique expression.  Seeing or encountering the flag, person/system know there is corresponding/following unique expression. The flag does not indicate a location o, the original document does not have the flags, the flags are inserted to the original document .  Claims 10 and 15 also recite the same limitations and are rejected for the same reason.
Claim 9 recites “the first flag further indicates an indexing process to use when creating an index using the first unique expression”.  Reviewing entire application specification, there isn’t any place discuss about the flag indicates an indexing process to use to creating an index.  In figure 3, para.[0105], the flag is a set of start tags and end tags, or set of start tags without end tag.  The example of start tag is <HINTINFO, number of word in the unique expression, n> which is number of the n-gram analysis method.  In figures 2A-2C, para.[0038]-[0040], [0053]-[0054], [0105], the index process comprises plurality steps discloses in either figure 2A, or 2B, or 2C. Thus, the first flag does not indicate the indexing process.  Claim 19 recite the same limitation and is rejected for the same reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the method for retrieving an original document, identifying unique expression in the original document, inserting flags into the original document, wherein the flag indicates a location of the corresponding unique expression (this limitation is not supporting the specification), storing the original document with flag as new document.
The limitation of retrieving an original document, identifying unique expression in the original document, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind. For example, “retrieving” and “identifying” in the context of this claim encompasses the user manually opens the document and observes a phrase or word in the document.  
The limitation of inserting flags into the original document, and storing the original document with flag as new document, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “inserting” and “storing” in the context of this claim encompasses the user manually adds mark into the document, then saves the document.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a processor to perform the retrieving, identifying, inserting, and storing steps.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of retrieving, identifying, inserting, and storing) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the retrieving, identifying, inserting, and storing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 
Claims 10, and 15 recite limitations similar to limitations in claim 1 and are rejected for the same reason.
Claims 2-4 recite the method for determining a language used in the original document, scanning for words in other language, scanning for proper noun, scanning for predefined words/unique expression, then identifying words in other language, proper noun, predefined words/unique expression in the document. The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “determining”, “scanning”, and “identifying” in the context of this claim encompasses the user manually reads the document to identify words in other language, proper nouns, or any predefined words/phrases.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Claims 11-13, and 20 recite limitations similar to limitations in claims 2-4 and are rejected for the same reason.
Claims 5-7 recite the method for selecting the unique expression by a user, determining the flag based on attribute of the corresponding unique expression, and inserting flags comprising inserting start tag and end tag before and after the unique expression. The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “selecting”, “determining”, and “inserting” in the context of this claim encompasses the user manually checks types of the unique expression, and inserts start tag and end tag for each unique expression.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Claims 14, 16-17 recite limitations similar to limitations in claims 5-7 and are rejected for the same reason.
Claims 8-9 recite the method for inserting a flag before the unique expression, the flag indicates number of words in the unique expression. The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “inserting” in the context of this claim encompasses the user manually count number of words in the unique expression and writes the number in the flag.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Claims 14, 16-17 recite limitations similar to limitations in claims 5-7 and are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amer-Yahia et al. (US 7,356,528) and further in view of Patterson (US 2006/0031195).
With respect to claim 1, Amer-Yahia discloses a computer implemented method comprising: 
retrieving, by a processor, an original document from a storage; 
(col.1 lines 22-28, lines 28-45: the texts, or text sources are the original documents); 
identifying, by the processor, one or more unique expressions in the original document; inserting, by the processor, one or more flags into the original document, wherein each flag of the one or more flags indicates a location of a corresponding unique expression of the one or more unique expressions in the original document
(col.1 lines 34-45, col.4 lines 49-59: the text sources e.g. Shakespeare’s plays are augmented/added to include markups/tags for scenes, speakers, col.4 lines 49-59: the markups/tags inserted in a document for specifying portion meaning e.g. <sponsor></sponsor> which describes the context to text portion, thus the text portion should be identified, the text portion is as the unique expression, col.2 table I: <sponsor> Mr. English</sponsor>, col.5 table II <speaker(2,4)>HAMLET3</speaker>, the tags/flags indication location of the unique expression for Mr. English, or Hamlet3); and 
storing, by the processor, the original document with the inserted one or more flags as a new document in the storage 
(col.1 lines 34-35: The plays of Shakespeare in XML at Oasis-open.org, col.2 table I, lines 24-33, and col.5 table II: the XML documents with tags, thus the XML document should be stored).  
In order to support for Amer-Yahia, Patterson discloses the document having markup tags for phrases, and the document with markup tags are stored for later access by users (para.[0021], [0043]).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Patterson’s teachings into Amer-Yahia’s teaching to so that the documents with phrases are added markup tags, indexed, and retrieved as suggested by Patterson (See abstract, para.[0013], and [0043]).
Claims 10, and 15 recite limitations similar to limitations in claim 1 and are rejected for the same reason. 
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer-Yahia teaches identifying the one or more unique expressions in the original document comprises: scanning the original document for proper nouns; and identifying, based on the scanning, one or more proper nouns in the original document as the one or more unique expressions (col.1 lines 43-45: name of sponsors, and committees).  
Claim 12 recites limitations similar to limitations in claim 3 and are rejected for the same reason. 
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer-Yahia teaches identifying the one or more unique expressions in the original document. However, Amer-Yahia does not disclose other limitations in claim 4.
Patterson teaches canning the original document using a list of unique expressions stored in the storage; and identifying, based on the scanning, one or more words in the original document that match a unique expression in the list of unique expressions (para.[0016]).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Patterson’s teachings into Amer-Yahia’s teaching to so that the documents with phrases are added markup tags, indexed, and retrieved as suggested by Patterson (See abstract, para.[0013], and [0043]).
 
Claim 13 recites limitations similar to limitations in claim 4 and are rejected for the same reason. 
Claim 5 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer-Yahia teaches the one or more unique expressions in the original document are selected by a user (col.2 table I).
Claim 14 recites limitations similar to limitations in claim 5 and are rejected for the same reason. 
 Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer-Yahia teaches inserting, by the processor, one or more flags into the original document comprises: inserting a start tag directly before the unique expression; and inserting an end tag directly after the unique expression (col.2 table I: <sponsors> as start tag, </sponsors> as end tag, which is before and after Mr. English).  
Claim 16 recites limitations similar to limitations in claim 6 and are rejected for the same reason. 
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer-Yahia teaches each of the one or more flags is determined based on attributes of the corresponding unique expression of the one or more unique expressions (col.2 table I: <sponsors> as attribute of Mr. English).  
Claim 17 recites limitations similar to limitations in claim 7 and are rejected for the same reason. 
Claim 8 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer-Yahia teaches inserting, by the processor, one or more flags into the original document comprises: inserting a first flag before a first unique expression, wherein the first flag indicates a number of words in the first unique expression (col.5  lines 48-55, table II: with interval in the start tag).  
Claim 18 recites limitations similar to limitations in claim 8 and are rejected for the same reason. 
Claim 9 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Amer-Yahia teaches the first flag further indicates an indexing process to use when creating an index using the first unique expression (col.5  lines 48-55, table II: with interval in the start tag, which indicates location of the words in the tag).
Claim 19 recites limitations similar to limitations in claim 9 and are rejected for the same reason. 

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amer-Yahia et al. (US 7,356,528), further in view of Patterson (US 2006/0031195), and further in view of Wouters et al. (2013/0132069).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer-Yahia teaches identifying the one or more unique expressions in the original document.  However, Amer-Yahia does not disclose other limitations in claim 2.
Wouters teaches determining a base language used in the original document; scanning the original document for words that are in a language other than the base language; and identifying, based on the scanning, one or more words that are not in the base language within the original document (para.[0020]: language tags are added to input text, assigns the input text into text parts belong to first language, and text parts belonging to at least one further language).
  It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Wouters’ teachings into Amer-Yahia’s teaching to so that different languages in the text document are identified, and added tags indicate the corresponding languages as suggested by Wouters (See abstract, para.[0013], and [0043]).
Claims 11, and 20 recite limitations similar to limitations in claim 2 and are rejected for the same reason. 

The prior art made of record
The prior art made of record and not relied are considered pertinent to applicant’s disclosure.
Kusumura et al. (US 2010/0281030) discloses the document management and retrieval system wherein the document having a character string, the couple of tags are added into the character string using the N-gram or morphological analysis rule (para.[0002]). 
	
Response to Amendment
Applicant’s arguments regarding the 35 U.S.C. 112 first paragraph rejection have been reconsidered.  The examiner respectfully disagrees with the argument.
Regarding the limitation “each flag of the one or more flags indicates a location of a corresponding unique expression…in the original document” in claim 1 lines 5-6, the examiner refers applicant to para.[0049]-[0053], which discloses in information may be information used for identifying a unique expression in an original document.  The hinting information may be a flag or a symbol.  The flag is set of  the start tag as <HINTING> or <HINTINFO> and the end tag as </HINTING> or </HINTINFO>.  The block 314 in the figure 3 recites <HINTINFO, 3, 2> ADMINISTRATION PLANNING HEADQUARTER, THEDOUCMENT… the unique expression is after the flag or start tag.  Thus, at best the flag indicates a corresponding unique expression.  The flag is followed a unique expression. The flag does not indicate a location of the unique expression.  The 35 U.S.C 112 first paragraph rejection of the limitation is maintained.  Claims 10 and 15 also recite the same limitations and are rejected for the same reason.
Regarding the limitation “the first flag further indicates an indexing process to use when creating an index using the first unique expression” in claim 9 lines 1-2, the examiner refers applicant to figure 3, para.[0055], and [0105].  The flag is a set of start tags and end tags, or set of start tags without end tag.  The example of start tag is <HINTINFO, number of word in the unique expression, n> which is number of the n-gram analysis method.  In figures 2A-2C, para.[0038]-[0040], [0053]-[0054], [0105], the index process comprises plurality steps discloses in either figure 2A, or 2B, or 2C. Thus, the first flag does not indicate the indexing process.  The first tag indicates the n-gram analysis method.  Claim 19 recite the same limitation and is rejected for the same reason.
Applicant argues that the claims are patent eligible and went through two Prong analysis.  Regarding Prong One, the concept of claims can be performed in the human mind.  With the original document, human can read and identifying the unique expression, the human can make the mark at the unique expression, and place the document in a location.  Thus, the claim recites an exception (an Abstract Idea).  Then process to Prong Two, the claim does not recite additional elements that integrate the exception into a practical application for the exception. Then process to Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception thus the claim is not eligible subject matter under 35 U.S.C. 101.  Please see detail analysis of all claims in the rejection supra.
Applicant agues that Amer-Yahia does not discloses the tags were insert after identifying one or more unique expression in the original document.  The examiner respectfully disagrees and refers applicant to col.1 lines 33-45, col.2 table I, col.4 lines 56-59.  Initially, the text sources/documents do not have tags or markups e.g. Shakespear’s play, or Legislative Bills.  The text sources/documents are augmented/inserted to include markups.  The markups are characters and symbols (such as tags) that give context to text that is associated with the markup. Thus, the text in the document should be identified/recognized in order to know its context, and in order to inserted the tag in front of it.  Thus, Amer_Yahia discloses the limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




07/21/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162